Citation Nr: 18100273
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 13-16 393
DATE:	April 4, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for a low back disorder, claimed as residuals of a spinal tap is denied.
FINDING OF FACT
1.  The preponderance of the competent and credible evidence weighs against a finding that the Veterans low back disorder was caused by or otherwise related to active service, to include as residuals of a spinal tap procedure therein.
CONCLUSION OF LAW
1.  The criteria for establishing entitlement to service connection for low back disorder, claimed as residuals of a spinal tap have not been met.  38 U.S.C. §§1131, 5107 (West 2014); 38 C.F.R. 3.159, 3.303, 3.307, 4.9 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty with the United States Air Force from July 1998 to August 2002.
This matter comes before the Board of Veterans Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.
In November 2015 Board decision, this matter was remanded for additional development to include scheduling the Veteran for a new VA examination.  As the requested development has been completed, this matter has returned to the Board for appellate consideration.
Duty to Notify and to Assist
VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claims file.
VAs duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).
In this case, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Thus, upon careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service connection, generally
Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303 (a), 3.304 (2017). 
Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical nexus requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a) (2017).
Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) and (b) (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
1.  Entitlement to service connection for low back disorder, claimed as residuals of a spinal tap.
The Veteran contends that she is entitled to service connection for a low back disorder.  More specifically, she asserts that her low back condition was caused by or otherwise related to an in-service spinal tap.  The preponderance of the evidence is against her claim.
Service treatment records show that the Veteran underwent a lumbar puncture procedure in the L4-L5 interspace in November 1998 as part of an evaluation for migraine headaches.  No complications were reported in the procedure notes.  There is no objective evidence of complaints, evaluations or treatment of a thoracolumbar back condition in the days, weeks or months immediately following the lumbar puncture. 
Review of a pre-induction examination report, dated September 1997, reveals a normal physical evaluation and the Veteran was qualified for service.  A subsequent examination, in April 1999, reflected the Veterans denial of any history of recurrent back pain.  A medical treatment note in December 2001 shows the Veteran denied a back injury, and on physical examination the Veterans back was straight with no deformity.  A diagnosis of lumbago was noted on the same date.  In April 2002, an emergency care treatment record, noted the Veterans complaints of low back/flank pain that radiated through the lower extremities.  Her pain was described as sharp.  Percocet was prescribed to treat her pain.  At separation, a July 2002 report of medical assessment shows a normal evaluation physical evaluation.  No complaints of low back pain were noted, to include post spinal tap procedure.  
Post service treatment records show that the Veteran underwent a physical examination in October 2007 and no complaints of low back pain were reported.  A subsequent examination in July 2009 was also negative for complaints of low back.  However, in March 2010, the Veteran reported low back pain as due to the in-service lumbar puncture procedure.  The pain was described as intermittent and the Veteran was diagnosed with a muscle strain.  The treating physician declined to offer an opinion as to a possible causal relationship between the Veterans current symptoms and the in-service lumbar puncture.  In August 2011, the Veteran again reported chronic low back pain and stated that the pain dated back to 1999.
In August 2014, it was noted that Veteran completed six physical therapy sessions but, her pain did not improve.  Regular use of stretching exercises also did not result in pain remission.  Tizanidine, an oral muscle relaxer medication, was used to treat muscle spasms.  An orthopedic therapy note, dated March 2014, indicates that the Veteran reported lower back pain that radiates down her legs and causes difficulty getting out of bed. The experience of locking-up lasting 20 minutes to 3 hours was also noted.  Physical evaluation reports show a normal gait pattern, stiffness in lumbar spine, flexion from the hands to knees with stiffness in lower back, extension to 5 degrees, rotation limited to 25 degrees, side bending limited to 15 degrees, hamstring length at 85 degrees, with negative neuro mobilization.  The Veteran described very poor core strength, difficulty performing stretching maneuvers, decreased ability to maintain a single leg bridge, poor hip strength through hip abductors/adductors and poor balance.  An assessment of lumbago was noted.
Review of the record reveals that the Veteran underwent multiple VA examinations.
During a clinical evaluation in December 2011, the Veteran reported intermittent sharp lower back pain, with numbness that travels from her legs and into her feet.  She asserted that her low back problems began in 1998 as a consequence of an evaluation for migraine headaches which included a spinal tap procedure.  The evaluation was negative for any active infections and the Veteran was diagnosed with a stress induced migraine headache.  Post service, the Veteran reports chronic low back pain that interferes with her ability to work due to difficulty standing for prolonged periods.
On examination, range of motion testing revealed forward flexion limited to 40 degrees with evidence of pain, extension to 10 degrees with evidence of pain, right lateral flexion limited to 15 degrees with evidence of pain, left lateral flexion limited to 10 degrees with evidence of pain, right lateral rotation limited to 30 degrees with no evidence of pain, and left lateral rotation limited to 25 degrees with evidence of pain. Additional loss of range of motion was noted with repetitive use testing.  During flare-ups, the Veteran reported difficulty standing for extended periods, holding objects, and sleep disturbance due to pain. Additional factors contributing to the Veterans disability included less movement than normal, weakened movement, excess fatigability, and pain on movement.  Localized tenderness or pain on palpation was indicated.  Evidence of guarding/muscle spasms did not result in abnormal gait or spinal contour. Muscle strength was normal with no evidence of muscle atrophy.  Deep tendon reflexes were normal.  Straight leg-raising testing was negative with no evidence of radicular pain or neurological abnormalities.  There was also no evidence of intervertebral disc syndrome or incapacitating episodes.  Use of assistance devices was denied.  No other pertinent physical findings were noted.  No imaging studies were conducted.  
Following the clinical evaluation, the examiner opined that the Veterans current low back problem (strain) is not caused by or otherwise related to her in-service spinal tap procedure.  In reaching the stated conclusion, the examiner noted that the lumbar puncture procedure is a relatively safe procedure with a potential for both minor and major complications.  Possible complications include headaches, infection, bleeding, cerebral herniation, minor neurologic symptoms such as radicular pain or numbness, late onset of epidermoid tumors of the thecal sac and back pain.  Sustained radicular symptoms are rare. Up to one third of patients complain of localized low back pain after a lumbar puncture which may persist for several days but rarely beyond that duration.
In a March 2012 Addendum opinion, the examiner noted the Veterans complaints of current low back pain with no evidence of a diagnosed low back condition.  There is no evidence that the claims file was reviewed.  Nevertheless, the examiner opined that it is less likely than not that the Veterans low back condition was caused by or otherwise related to her active service.  In support of the stated conclusion, the examiner indicated that spinal tap procedures are relatively safe.  The possibility of complications, even with use of standard infection control measures and good technique was acknowledged.  
Pursuant to a November 2015 Board remand decision, the Veteran was afforded a new examination.
On examination in September 2017, the Veteran reported chronic low back pain since an in-service lumbar puncture procedure.  Muscle relaxers and NSAIDS were used for pain management.  A review of the claims file and medical evidence was noted and the examiner concluded that an MRI or CAT scan was not medically necessary because the Veterans low back pain has been controlled with medication. 
Although the Veterans current diagnosis of back pain/lumbar strain was acknowledged, the examiner opined that it is less likely than not that the Veterans condition was caused by or otherwise related to active service, to include as due to the lumbar puncture procedure performed therein.  In reaching the stated conclusion, the examiner noted that lumbar strains are not a medically recognized complication of a lumbar spinal tap.  Further no low back pain or related symptoms were reported after the procedure.  Although a diagnosis of lumbago was noted in December 2001 and a subsequent emergency visit revealed positive examination findings of paraspinous tenderness in the lower back from T5 to L1, the examiner noted that the aforementioned symptoms were reported nearly three (3) years after the lumbar puncture was performed.  The examiner also opined that a single episode of lumbago/back pain over sixteen (16) years ago is not sufficient to establish the existence of a diagnosis of a chronic disabling condition.  The examiner noted the Veterans complaints of continuous pain, but also observed that there is no objective evidence of intercurrent complaints, evaluations, or treatments for a back condition following the in-service diagnosis of lumbago to her discharge.  The examiner noted that the pain the Veteran currently experiences is structural over [the] L5 vertebrae and is unrelated to her active duty service, to include her in-service lumbar puncture.
In making all determinations, the Board has thoroughly reviewed the evidence of record, to include all lay assertions. While the Veteran is competent to report on her symptoms and their onset, in this case, the Board places greater weight of probative value on the medical opinions described above, which were based upon an interview with the Veteran, an examination, a review of the Veterans treatment records, and the VA examiners medical expertise.  The September 2017 VA examiner provided detailed reasons and bases for her opinion that were supported by medical citations to the medical evidence of record.
In this case, the medical evidence shows that the Veteran complained of chronic low back pain.  It also indicates that the she was diagnosed with lumbago in December 2001 and subsequently treated for low back/flank pain in April 2002.  Neither condition was deemed related to her active duty service.  On examination in September 2017, the examiner concluded that it is less likely than not that the Veterans lumbar spine condition was caused by or otherwise related to active service.  In support of the stated conclusion, the examiner acknowledged consideration of known complications of lumbar puncture procedures however, it was nevertheless concluded that the Veterans current symptoms are not causally or etiologically related to active service.
In light of the forgoing, the Board finds that service connection is not warranted. 
Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the Veterans claim of entitlement to service connection for a lumbar spine disorder, to include as residuals of spinal tap, and the claim must be denied. 

 
 
M. Donohue
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel 

